- 1 -




SHARE EXCHANGE AGREEMENT

THIS AGREEMENT is made effective as of the 27th day of October 2009.

AMONG:

WIND WORKS POWER CORP.,   a Nevada corporation, located at  1201 Hays Street,
Tallahassee, Florida  32301 (“Wind Works”)

AND:

Zero Emission People, LLC, an __________ limited liability corporation
(“Company”),

AND:

THE SHAREHOLDERS AND/OR MEMBERS OF THE COMPANY (“Selling Shareholders”)

WHEREAS:

A.

Wind Works  will acquire all of the issued and outstanding shares of common
stock and/or Membership Interests of the  Company as more fully set forth
herein; and

B.

The Selling Shareholders are the registered and beneficial owners of all of the
issued and outstanding shares of the Company’s common Stock and/or membership
interests ( “ Membership  Interests”);

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

DEFINITIONS

Definitions

1.1

The following terms have the following meanings, unless the context indicates
otherwise:

“Agreement” shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

“Closing” shall mean the completion of the Transaction, in accordance with this
Agreement , at which time the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

“Closing Date” shall mean a date mutually agreed upon by the parties hereto in
writing and subject to the satisfaction or waiver by Wind Works, the Selling
Shareholders and the Company of the conditions precedent;

“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;

“Membership Interest”  refers to all of the issued and outstanding equity
securities of the Company.  Also referred to as “Membership Interests”

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;

“GAAP” shall mean United States generally accepted accounting principles applied
in a manner consistent with prior periods;

“Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

“Selling Shareholders” are those shareholders set forth on Schedule 1 executing
this Agreement as may be amended time to time prior to Closing

“Shareholders” are those shareholders set forth on Schedule 1 owning all of the
outstanding equity securities of Company.  

 “SEC” shall mean the Securities and Exchange Commission;

“Securities Act” shall mean the United States Securities Act of 1933, as
amended;

“Taxes” shall include international, federal, state, provincial and local income
taxes, capital gains tax, value-added taxes, franchise, personal property and
real property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the Closing Date, together with any related
charge or amount, including interest, fines, penalties and additions to tax, if
any, arising out of tax assessments; and

“Transaction” shall mean the purchase of the Membership Interests by Wind Works
 from the Selling Shareholders in consideration for the payment of the Purchase
Price.

“Purchase Price”  shall mean the issuance of 31 million shares of Wind Works
Common Stock.

1.2

Schedules

The following schedules are attached to and form part of this Agreement

Schedule 1

List of Shareholders

Schedule 2

List of development projects to be included in Transaction




 

 

 

 

 

 

2.

THE OFFER, PURCHASE AND SALE OF SHARES

2.1

Offer, Purchase and Sale of the Membership Interest.

Subject to the terms and conditions of this Agreement, the Selling Shareholders
hereby covenant and agree to sell, assign and transfer to Wind Works, and Wind
Works hereby covenants and agrees to purchase from the Selling Shareholders the
Membership Interest held by the Selling Shareholders.  

2.2

Consideration

As consideration for the sale of the Membership Interests by the Selling
Shareholders to Wind Works , Wind Works shall issue  to the Selling Shareholders
a total of 31 million shares of Wind Works Common Stock pursuant to the
following schedule:

5,000,000 shares of common stock on January 15, 2010

9,000,000 shares of common stock on August 15, 2010

9,000,000 shares of common stock on August 15, 2011

8,000,000 shares of common stock on August 15, 2012

2.3

Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets.  

During such time as Wind Works remains obligated to issue and/or deliver shares
to the Selling Shareholders and during that time Wind Works shall reorganize its
capital or  reclassify its capital stock,  then the number of shares of common
stock deliverable to the Selling Shareholders shall be adjusted accordingly.   

2.4

Share Exchange Procedure and Representations

Each Selling Shareholder shall deliver the Membership Interests to Wind Works
duly endorsed and duly executed and endorsed in blank (or accompanied by duly
executed stock power duly endorsed in blank), in each case in proper form for
transfer, with signatures guaranteed, and, if applicable, with all stock
transfer and any other required documentary stamps affixed thereto and with
appropriate instructions to allow the transfer agent to issue certificates for
the Wind Works Shares pursuant to the schedule set forth above.   

Each of the Selling Shareholders must execute this Share Exchange Agreement.

2.5

Closing Date

The Closing will take place, subject to the terms and conditions of this
Agreement.  

3.

REPRESENTATIONS AND WARRANTIES OF COMPANY AND THE  SELLING SHAREHOLDERS

As of the Closing, Company and the Selling Shareholders, jointly and severally,
represent and warrant to Wind Works, and acknowledge that Wind Works is relying
upon such representations and warranties, in connection with the execution,
delivery and performance of this Agreement, notwithstanding any investigation
made by or on behalf of Wind Works, as follows:

3.1

Organization and Good Standing

Company is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation and has the requisite
corporate Company and authority to own, lease and to carry on its business as
now being conducted.  Company is duly qualified to do business and is in good
standing as a corporation in each of the jurisdictions in which Company owns
property, leases property, does business, or is otherwise required to do so,
where the failure to be so qualified would have a material adverse effect on the
business of Company taken as a whole.

3.2

Authority

Company has all requisite corporate Company and authority to execute and deliver
this Agreement and any other document contemplated by this Agreement
(collectively, the “Company Documents”) to be signed by Company and to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of each of the Company Documents by Company
and the consummation of the transactions contemplated hereby have been duly
authorized by Company’s board of directors and/or managing member.  No other
corporate or shareholder proceedings on the part of Company is necessary to
authorize such documents or to consummate the transactions contemplated hereby.
 This Agreement has been, and the other Company Documents when executed and
delivered by Company as contemplated by this Agreement will be, duly executed
and delivered by Company and this Agreement is, and the other Company Documents
when executed and delivered by Company as contemplated hereby will be, valid and
binding obligations of Company enforceable in accordance with their respective
terms except:

(a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

(b)

as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

(c)

as limited by public policy.

3.3

Capitalization of Company

As of the date of this Agreement, and as of the Closing Date, all of the issued
and outstanding Membership Interest  or other  securities of Company  will have
been duly authorized, are validly issued, were not issued in violation of any
pre-emptive rights and are fully paid and non-assessable, are not subject to
pre-emptive rights and were issued in full compliance with the laws of the state
of its incorporation.   There are no agreements purporting to restrict the
transfer of the Membership Interests,  no voting agreements, shareholders’
agreements, voting trusts, or other arrangements restricting or affecting the
voting of the Membership Interests.  Except as set forth on Schedule 1, there
are, and will not be at Closing,  any equity securities issued or issuable or
other securities which can be converted into any class of  equity securities of
Company.  

3.4

Title and Authority of Selling Shareholders

Each of the Selling Shareholders is and will be as of the Closing, the
registered and beneficial owner of and will have good and marketable title to
the Membership Interests held by it and will hold such free and clear of all
liens, charges and encumbrances whatsoever; and such Membership Interests held
by such Selling Shareholders have been duly and validly issued and are
outstanding as fully paid and non-assessable equity shares in the capital of
Company.  Each of the Selling Shareholders has due and sufficient right and
authority to enter into this Agreement on the terms and conditions herein set
forth and to transfer the registered, legal and beneficial title and ownership
of the Membership Interests held by it.

3.5

Shareholders of Company

As of the Closing Date, Schedule 1 will contain a true and complete list of the
Selling Shareholders and the number of Membership Interests owned by the Selling
Shareholders. There are no other shareholders, warrant holders or option holders
of Company. There is no person or entity entitled to receive any equity
securities, warrants, options or other instruments that may be converted into
equity securities of Company and that there are no outstanding options, warrants
or other securities as of the date hereof and as of the Closing Date.     

Each of the Selling Shareholders is either an accredited or sophisticated
investor.  Each of the Selling Shareholders has received satisfactory answers to
any questions submitted to Wind Works.  Each of the Selling Shareholders has
reviewed the Wind Works filings as submitted to the United States Securities and
Exchange Commission.  

3.6

Corporate Records of Company

The corporate records of Company, as required to be maintained by it pursuant to
all applicable laws, are accurate, complete and current in all material
respects, and the minute book of Company is, in all material respects, correct
and contains all records required by all applicable laws, as applicable, in
regards to all proceedings, consents, actions and meetings of the shareholders
and the board of directors of Company.

3.7

Non-Contravention

Neither the execution, delivery and performance of this Agreement, nor the
consummation of the Transaction, will:

(a)

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Company or any of its subsidiaries under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Company
or any of its subsidiaries, or any of their respective material property or
assets;

(b)

violate any provision of the Constitution, Articles of Incorporation or bylaws
of Company, any of its subsidiaries (if applicable) or any applicable laws; or

(c)

violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Company, any of its
subsidiaries or any of their respective material property or assets.

(d)

Until the Closing Date,  no officer, director, affiliate or principal
shareholder of  the  Company will solicit or entertain offers for the possible
sale, acquisition, merger or similar transaction in connection with the
operations of each party’s respective business or assets.

3.8

Actions and Proceedings

There is no basis for and there is no action, suit, judgment, claim, demand or
proceeding outstanding or pending, or threatened against or affecting Company or
which involves any of the business, or the properties or assets of the Company.
  

3.9

Compliance

(a)        

The  Company is in compliance with, is not in default or violation in any
material respect under, and has not been charged with or received any notice at
any time of any material violation of any statute, law, ordinance, regulation,
rule, decree or other applicable regulation to the business or operations of
Company;

(b)

The Company is not subject to any judgment, order or decree entered in any
lawsuit or proceeding applicable to its business and operations that would
constitute a Company Material Adverse Effect; and

(c)

Company has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement.  All of such permits and consents are in full force and effect, and
no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Company, threatened, and none of them will be adversely affected by the
consummation of the Transaction; and

(c)

Company has operated in compliance with all laws, rules, statutes, ordinances,
orders and regulations applicable to its business.  Company has not received any
notice of any violation thereof, nor is Company aware of any valid basis
therefore.

3.10

Filings, Consents and Approvals

No filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or governmental body or authority or other
person or entity is necessary for the consummation by Company or the Selling
Shareholders of the Transaction contemplated by this Agreement or to enable Wind
Works to continue to conduct Company’s business after the Closing Date in a
manner which is consistent with that in which the business is presently
conducted.

3.11

Financial Representations  

The consolidated audited balance sheets for Company for its last two fiscal (the
“Company Accounting Date”), together with related statements of income, cash
flows, and changes in shareholder’s equity for such fiscal years and interim
period then ended (collectively, the “Company Financial Statements”) to be
supplied on or before the Closing Date will be:

(A)

in accordance with the books and records of Company;

(B)

present fairly the financial condition of Company as of the respective dates
indicated and the results of operations for such periods; and

(C)

will have been prepared in accordance with U.S.  GAAP.

The Company  has not received any advice or notification from its independent
certified public accountants that Company has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Company Financial Statements or the books and records of Company, any
properties, assets, Liabilities, revenues, or expenses.  The books, records, and
accounts of Company accurately and fairly reflect, in reasonable detail, the
assets, and Liabilities of Company.  Company has not engaged in any transaction,
maintained any bank account, or used any funds of Company, except for
transactions, bank accounts, and funds which have been and are reflected in the
normally maintained books and records of Company.

3.12

Absence of Undisclosed Liabilities

At Closing the Company will not  have any material Liabilities or obligations
either direct or indirect, matured or unmatured, absolute, contingent or
otherwise that exceed $1,000, which:

(a)     are not set forth in the Company Financial Statements  or have not
heretofore been paid or  discharged;

             (b)    did not arise in the regular and ordinary course of business
under any agreement, contract,                     commitment, lease or plan
specifically disclosed in writing to Wind Works; or

           (c)      have not been incurred in amounts and pursuant to practices
consistent with past business practice, in or as a result of the regular and
ordinary course of its business since the date of the last Company Financial
Statements

3.13

Tax Matters

(a)

As of the date hereof:

(i)

Company has timely filed all tax returns in connection with any Taxes which are
required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to Company,
and

(ii)

all such returns are true and correct in all material respects;

(d)

Company has paid,  all taxes that have become or are due with respect to any
period ended on or prior to the date hereof, and has established an adequate
reserve therefore on its balance sheets for those Taxes not yet due and payable,
except for any Taxes the non-payment of which will not have a Company Material
Adverse Effect;

(e)

Company is not presently under or has not received notice of, any contemplated
investigation or audit by regulatory or governmental agency of body or any
foreign or state taxing authority concerning any fiscal year or period ended
prior to the date hereof;

(f)

all Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate governmental agency;
and

(g)

to the best knowledge of Company, the Company Financial Statements contain full
provision for all Taxes including any deferred Taxes that may be assessed to
Company for the accounting period ended on the Company Accounting Date or for
any prior period in respect of any transaction, event or omission occurring, or
any profit earned, on or prior to the Company Accounting Date or for any profit
earned by Company on or prior to the Company Accounting Date or for which
Company is accountable up to such date and all contingent Liabilities for Taxes
have been provided for or disclosed in the Company Financial Statements.

3.14

Absence of Changes

Since the Company Accounting Date, Company has not:

(a)

incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

(b)

sold, encumbered, assigned or transferred any material fixed assets or
properties except for ordinary course business transactions consistent with past
practice;

(c)

created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of
Company or its subsidiaries to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

(d)

made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

(e)

declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

(f)

suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

(g)

suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

(h)

received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

(i)

made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $1,000;

(j)

other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

(k)

entered into any transaction other than in the ordinary course of business
consistent with past practice; or

(l)

agreed, whether in writing or orally, to do any of the foregoing.

3.15

Absence of Certain Changes or Events

Since the date of the financial statements or audited financial statements,
 there  will not have been:

(a)

any material change in the financial condition of Company;  or

(b)

any material change by Company in its accounting methods, principles or
practices.

3.16

Subsidiaries

Company does not have any subsidiaries or agreements of any nature to acquire
any subsidiary or to acquire or lease any other business operations.

3.17

Personal and Property

Company possesses, and has good and marketable title of all property necessary
for the continued operation of the business of Company as presently conducted
and as represented to Wind Works.  All such property is used in the business of
Company.  All such property is in reasonably good operating condition (normal
wear and tear excepted), and is reasonably fit for the purposes for which such
property is presently used.  All material equipment, furniture, fixtures and
other tangible personal property and assets owned or leased by Company is owned
by Company free and clear of all liens, security interests, charges,
encumbrances, and other adverse claims, except as set forth herein:




There are no outstanding agreements or options to acquire or purchase the
Company project, or any interest in or any portion thereof and no person, firm
or corporation has any proprietary or possessory or royalty interest in Company
other than Company

Company is free and clear of all Liens, defects in title and third party
interests other.

3.18

Intellectual Property

(a)

Intellectual Property Assets

Company owns or holds an interest in all intellectual property assets necessary
for the operation of the business of Company as it is currently conducted
(collectively, the “Intellectual Property Assets”), including:

(1)

all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);




(2)

all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);

(3)

all copyrights in both published works and unpublished works (collectively, the
“Copyrights”); and

(4)

all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints owned, used, or licensed by Company as licensee or licensor
(collectively, the “Trade Secrets”).

(b)

      Intellectual Property and Know-How Necessary for the Business

Company is the owner of all right, title, and interest in and to each of the
Intellectual Property Assets, free and clear of all liens, security interests,
charges, encumbrances, and other adverse claims, and has the right to use
without payment to a third party of all the Intellectual Property Assets.  All
former and current employees and contractors of Company have executed written
contracts, agreements or other undertakings with Company that assign all rights
to any inventions, improvements, discoveries, or information relating to the
business of Company.  No employee, director, officer or shareholder of Company
owns directly or indirectly in whole or in part, any Intellectual Property Asset
which Company is presently using or which is necessary for the conduct of its
business.  To the best knowledge of Company, no employee or contractor of
Company has entered into any contract or agreement that restricts or limits in
any way the scope or type of work in which the employee may be engaged or
requires the employee to transfer, assign, or disclose information concerning
his work to anyone other than Company.







Patents

Company does not hold any right, title or interest in and to any Patent and
Company has not filed any patent application with any third party.  To the best
knowledge of Company, none of the products manufactured and sold, nor any
process or know-how used, by Company infringes or is alleged to infringe any
patent or other proprietary night of any other person or entity.

Trademarks

Company does not hold any right, title or interest in and to any Mark and
Company has not registered or filed any application to register any Mark with
any third party.  To the best knowledge of Company, none of the Marks, if any,
used by Company infringes or is alleged to infringe any trade name, trademark,
or service mark of any third party.

Copyrights

If applicable, all registered Copyrights are currently in compliance with formal
legal requirements, are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
Closing Date.  To the best knowledge of Company, no Copyright is infringed or
has been challenged or threatened in any way and none of the subject matter of
any of the Copyrights infringes or is alleged to infringe any copyright of any
third party or is a derivative work based on the work of a third party.  All
works encompassed by the Copyrights have been marked with the proper copyright
notice.

Trade Secrets

Company has taken all reasonable precautions to protect the secrecy,
confidentiality, and value of its Trade Secrets.  Company has good title and an
absolute right to use the Trade Secrets.  The Trade Secrets are not part of the
public knowledge or literature, and to the best knowledge of Company, have not
been used, divulged, or appropriated either for the benefit of any person or
entity or to the detriment of Company.  No Trade Secret is subject to any
adverse claim or has been challenged or threatened in any way.

3.19

Insurance

The assets owned by Company are insured under various policies of general
product liability and other forms of insurance consistent with prudent business
practices.  All such policies are in full force and effect in accordance with
their terms, no notice of cancellation has been received, and there is no
existing default by Company, or any event which, with the giving of notice, the
lapse of time or both, would constitute a default thereunder.  All premiums to
date have been paid in full.

3.20

Employees and Consultants

All employees and consultants of Company have been paid all salaries, wages,
income and any other sum due and owing to them by Company, as at the end of the
most recent completed pay period.  Company is not aware of any labor conflict
with any employees that might reasonably be expected to have a Company Material
Adverse Effect.  To the best knowledge of Company, no employee of Company is in
violation of any term of any employment contract, non-disclosure agreement,
non-competition agreement or any other contract or agreement relating to the
relationship of such employee with Company or any other nature of the business
conducted or to be conducted by Company.

3.20

Real Property

Company does not own any real property.  Each of the leases, subleases, claims
or other real property interests (collectively, the “Leases”) to which Company
is a party or is bound is legal, valid, binding, enforceable and in full force
and effect in all material respects.  All rental and other payments required to
be paid by Company pursuant to any such Leases have been duly paid and no event
has occurred which, upon the passing of time, the giving of notice, or both,
would constitute a breach or default by any party under any of the Leases.  The
Leases will continue to be legal, valid, binding, enforceable and in full force
and effect on identical terms following the Closing Date.  Company has not
assigned, transferred, conveyed, mortgaged, deeded in trust, or encumbered any
interest in the Leases or the leasehold property pursuant thereto.  

3.21

Material Contracts and Transactions

All material contracts, agreements, licenses, permits, arrangements,
commitments, instrument or contract to which Company is a party (each, a
“Contract”).  Each Contract is in full force and effect, and there exists no
material breach or violation of or default by Company under any Contract, or any
event that with notice or the lapse of time, or both, will create a material
breach or violation thereof or default under any Contract by Company.  The
continuation, validity, and effectiveness of each Contract will in no way be
affected by the consummation of the Transaction contemplated by this Agreement.
 There exists no actual or threatened termination, cancellation, or limitation
of, or any amendment, modification, or change to any Contract.

3.22

Certain Transactions

Company is not a guarantor or indemnitor of any indebtedness of any third party,
including any person, firm or corporation.

3.23

Completeness of Disclosure

No representation or warranty by Company or any Selling Shareholder in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Wind Works pursuant hereto contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

3.24

Resale Restrictions and Investment Intent.

The Selling Shareholders acknowledge and agree that the Wind Works Shares are
being issued for investment purposes only pursuant to an exemption from the
prospectus and registration requirements of the Securities Act.  As required by
applicable securities law, the Selling Shareholders agree to abide by all
applicable resale restrictions and hold periods imposed by all applicable
securities legislation.  All certificates representing the Wind Works Shares
issued on Closing will be endorsed with a restrictive legend similar in form and
substance to the following:  

“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.  “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”

4.

REPRESENTATIONS AND WARRANTIES OF WIND WORKS

As of the Closing, Wind Works represents and warrants to Company and the Selling
Shareholders and acknowledge that Company and the Selling Shareholders are
relying upon such representations and warranties in connection with the
execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of Company or the Selling Shareholders, as
follows:

4.1

Organization and Good Standing

Wind Works is a corporation duly incorporated, organized, validly existing and
in good standing under the laws of the state of Nevada.   Wind Works has all
requisite corporate   authority to own, lease and to carry on its business as
now being conducted.  It   is qualified to do business and is in good standing
in each of the jurisdictions in which it owns property, leases property, does
business, or is otherwise required to do so, where the failure to be so
qualified would have a material adverse effect on the businesses, operations, or
financial condition of Wind Works or Wind Works Company.

4.2

Authority

Wind Works has all requisite corporate Company and authority to execute and
deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Wind Works Documents”) to be signed by each and to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of the Wind Works Documents by each  and the
consummation by each of the transactions contemplated hereby have been duly
authorized by   board of directors and, subject to state and SEC requirements,
  no other corporate proceedings on the part of either corporation  is necessary
to authorize such documents or to consummate the transactions contemplated
hereby.  This Agreement has been, and the other Wind Works Documents when
executed and delivered by Wind Works  as contemplated by this Agreement will be,
duly executed and delivered by Wind Works and this Agreement is, and the other
Wind Works Documents when executed and delivered by Wind Works,  as contemplated
hereby will be, valid and binding obligations of Wind Works enforceable in
accordance with their respective terms, except:

(a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
 other laws of general application affecting enforcement of creditors’ rights
generally;

(b)

as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

(c)

as limited by public policy.

4.3

Capitalization of Wind Works  

As of the date of this Agreement and as of the Closing Date, all of the issued
and outstanding shares of Wind Works will be duly authorized, are validly
issued, were not issued in violation of any pre-emptive rights and are fully
paid and non-assessable, are not subject to pre-emptive rights and were issued
in full compliance with all federal, state, and local laws, rules and
regulations.

4.4

Corporate books and records

The corporate records of Wind Works, as required to be maintained by it pursuant
to the laws of the State of  Nevada, are accurate, complete and current in all
material respects, and the minute book of Wind Works is, in all material
respects, correct and contains all material records required by the law of the
State of Nevada in regards to all proceedings, consents, actions and meetings of
the shareholders and the board of directors of Wind Works.

4.5

Non-Contravention

Neither the execution, delivery and performance of this Agreement, nor the
consummation of the Transaction, will:

              (A) conflict with, result in a violation of, cause a default under
(with or without notice, lapse of time or   both) or give rise to a right of
termination, amendment, cancellation or acceleration of any obligation contained
in or the loss of any material benefit under, or result in the creation of any
lien, security interest, charge or encumbrance upon any of the material
properties or assets of Wind Works under any term, condition or provision of any
loan or credit agreement, note, debenture, bond, mortgage, indenture, lease or
other agreement, instrument, permit, license, judgment, order, decree, statute,
law, ordinance, rule or regulation applicable to Wind Works or any of its
material property or assets;

(B) violate any provision of the applicable incorporation or charter documents
of Wind Works; or

(C)violate any order, writ, injunction, decree, statute, rule, or regulation of
any court or governmental or regulatory authority applicable to Wind Works or
any of its material property or assets.

4.6

Actions and Proceedings

To the best knowledge of Wind Works, there is no claim, charge, arbitration,
grievance, action, suit, investigation or proceeding by or before any court,
arbiter, administrative agency or other governmental authority now pending or,
to the best knowledge of Wind Works, threatened against Wind Works which
involves any of the business, or the properties or assets of Wind Works that, if
adversely resolved or determined, would have a material adverse effect on the
business, operations, assets, properties, prospects or conditions of Wind Works
taken as a whole (a “Wind Works Material Adverse Effect”).  There is no
reasonable basis for any claim or action that, based upon the likelihood of its
being asserted and its success if asserted, would have such a Wind Works
Material Adverse Effect.

4.7

Compliance

(A)

To the best knowledge of Wind Works, Wind Works is in compliance with, is not in
default or violation in any material respect under, and has not been charged
with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of Wind Works;

(B)

To the best knowledge of Wind Works, Wind Works is not subject to any judgment,
order or decree entered in any lawsuit or proceeding applicable to its business
and operations that would constitute a Wind Works Material Adverse Effect;

(C)

Wind Works has duly filed all reports and returns required to be filed by it
with governmental authorities and has obtained all governmental permits and
other governmental consents, except as may be required after the execution of
this Agreement.  All of such permits and consents are in full force and effect,
and no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Wind Works, threatened, and none of them will be affected in a material adverse
manner by the consummation of the Transaction; and

(D)

Wind Works has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business.  Wind Works has
not received any notice of any violation thereof, nor is Wind Works aware of any
valid basis therefore.

4.8

Filings, Consents and Approvals

No filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or governmental body or authority or other
person or entity is necessary for the consummation by Wind Works of the
Transaction contemplated by this Agreement to continue to conduct its business
after the Closing Date in a manner which is consistent with that in which it is
presently conducted.

4.09

SEC Filings

Wind Works has furnished or made available to Company and the Selling
Shareholders a true and complete copy of each report, schedule, registration
statement and proxy statement filed by Wind Works with the SEC (collectively,
and as such documents have since the time of their filing been amended, the
“Wind Works SEC Documents”). As of their respective dates, the Wind Works SEC
Documents complied in all material respects with the requirements of the
Securities Act, or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such Wind Works SEC Documents.
 Financial Representations

Included with the Wind Works SEC Documents are true, correct, and complete
copies of the financial statements of Wind Works  (the “Wind Works Accounting
Date”), together with related statements of income, cash flows, and changes in
shareholder’s equity for the fiscal year and interim period then ended
(collectively, the “Wind Works Financial Statements”).  The Wind Works Financial
Statements:

(a) are in accordance with the books and records of Wind Works;

(b) present fairly the financial condition of Wind Works as of the respective
dates indicated and the results of operations for such periods; and

(c)  have been prepared in accordance with GAAP.

Wind Works has not received any advice or notification from its independent
certified public accountants that Wind Works has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Wind Works Financial Statements or the books and records of Wind Works,
any properties, assets, Liabilities, revenues, or expenses.  The books, records,
and accounts of Wind Works accurately and fairly reflect, in reasonable detail,
the assets, and Liabilities of Wind Works.  Wind Works has not engaged in any
transaction, maintained any bank account, or used any funds of Wind Works,
except for transactions, bank accounts, and funds which have been and are
reflected in the normally maintained books and records of Wind Works.

4.11

Absence of Undisclosed Liabilities

As of the date of the financial statements, Wind Works has no material
Liabilities or obligations either direct or indirect, matured or unmatured,
absolute, contingent or otherwise, which:

           (A) are not set forth in the Wind Works Financial Statements or have
not heretofore been paid or discharged;

          (B) did not arise in the regular and ordinary course of business under
any agreement, contract, commitment, lease or plan specifically disclosed in
writing to Company;

           (C) have not been incurred in amounts and pursuant to practices
consistent with past business practice, in or as a result of the regular and
ordinary course of its business since the date of the last Wind Works Financial
Statements; or

         (D) have any material affect on the operations of the Company.

4.12

Tax Matters

As of the date hereof:

         (A) Wind Works has timely filed all tax returns in connection with any
Taxes which are required to be filed on or prior to the date hereof, taking into
account any extensions of the filing deadlines which have been validly granted
to them, and

        (B)  All such returns are true and correct in all material respects;

         (C) Wind Works has paid all Taxes that have become or are due with
respect to any period ended on or prior to the date hereof;

        (D) Wind Works is not presently under and has not received notice of,
any contemplated investigation or audit by the Internal Revenue Service or any
foreign or state taxing authority concerning any fiscal year or period ended
prior to the date hereof;

          (E)  All Taxes required to be withheld on or prior to the date hereof
from employees for income Taxes, social security Taxes, unemployment Taxes and
other similar withholding Taxes have been properly withheld and, if required on
or prior to the date hereof, have been deposited with the appropriate
governmental agency; and

          (F) To the best knowledge of Wind Works, the Wind Works Financial
Statements contain full provision for all Taxes including any deferred Taxes
that may be assessed to Wind Works for the accounting period ended on the Wind
Works Accounting Date or for any prior period in respect of any transaction,
event or omission occurring, or any profit earned, on or prior to the Wind Works
Accounting Date or for any profit earned by Wind Works on or prior to the Wind
Works Accounting Date or for which Wind Works is accountable up to such date and
all contingent Liabilities for Taxes have been provided for or disclosed in the
Wind Works Financial Statements.

4.13

Absence of Changes

Since the date of the Financial Statements,  except as disclosed in the Public
SEC Documents and except as contemplated in this Agreement, Wind Works has not:

            (A) Incurred any Liabilities, other than Liabilities incurred in the
ordinary course of business consistent with past practice, or discharged or
satisfied any lien or encumbrance, or paid any Liabilities, other than in the
ordinary course of business consistent with past practice, or failed to pay or
discharge when due any Liabilities of which the failure to pay or discharge has
caused or will cause any material damage or risk of material loss to it or any
of its assets or properties;

            (B) Sold, encumbered, assigned or transferred any material fixed
assets or properties;

            (C) Created, incurred, assumed or guaranteed any indebtedness for
money borrowed, or mortgaged, pledged or subjected any of the material assets or
properties of Wind Works to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

            (D) Made or suffered any amendment or termination of any material
agreement, contract, commitment, lease or plan to which it is a party or by
which it is bound, or cancelled, modified or waived any substantial debts or
claims held by it or waived any rights of substantial value, other than in the
ordinary course of business;

          (E)  Declared, set aside or paid any dividend or made or agreed to
make any other distribution or payment in respect of its capital shares or
redeemed, purchased or otherwise acquired or agreed to redeem, purchase or
acquire any of its capital shares or equity securities;

         (F)  Suffered any damage, destruction or loss, whether or not covered
by insurance, that materially and adversely effects its business, operations,
assets, properties or prospects;

        (G)  Suffered any material adverse change in its business, operations,
assets, properties, prospects or condition (financial or otherwise);

       (H) Received notice or had knowledge of any actual or threatened labor
trouble, termination, resignation, strike or other occurrence, event or
condition of any similar character which has had or might have an adverse effect
on its business, operations, assets, properties or prospects;

         (I)   Made commitments or agreements for capital expenditures or
capital additions or betterments exceeding in the aggregate $5,000;

          (J)  Other than in the ordinary course of business, increased the
salaries or other compensation of, or made any advance (excluding advances for
ordinary and necessary business expenses) or loan to, any of its employees or
directors or made any increase in, or any addition to, other benefits to which
any of its employees or directors may be entitled; or

       (K) Agreed, whether in writing or orally, to do any of the foregoing.

4.14

Absence of Certain Changes or Events

Since the date of the financial statements,  except as and to the extent
disclosed in the Wind Works SEC Documents, there has not been:

           (a) a Wind Works Material Adverse Effect; or

(b)any material change by Wind Works in its accounting methods, principles or
practices.

4.15

Personal Property

There are no material equipment, furniture, fixtures and other tangible personal
property and assets owned or leased by Wind Works, except as disclosed in the
Wind Works SEC Documents.

4.16

No Brokers

Wind Works has not incurred any obligation or liability to any party for any
brokerage fees, agent’s commissions, or finder’s fees in connection with the
Transaction contemplated by this Agreement.

4.17

Completeness of Disclosure

No representation or warranty by Wind Works in this Agreement nor any
certificate, schedule, statement, document or instrument furnished or to be
furnished to Company pursuant hereto contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
required to be stated herein or therein or necessary to make any statement
herein or therein not materially misleading.

5.

CLOSING CONDITIONS

5.1

Conditions Precedent to Closing by Wind Works

The obligation of Wind Works to consummate the Transaction is subject to the
satisfaction or written waiver of the conditions set forth herein on a date
mutually agreed upon by the parties hereto in writing.  The Closing of the
Transaction contemplated by this Agreement will be deemed to mean a waiver of
all conditions to Closing.  These conditions precedent are for the benefit of
Wind Works and may be waived by Wind Works in its sole discretion.

(a)

Representations and Warranties

The representations and warranties of Company and the Selling Shareholders set
forth in this Agreement will be true, correct and complete in all respects as of
the Closing Date, as though made on and as of the Closing Date and Company will
have delivered to Wind Works a certificate dated as of the Closing Date, to the
effect that the representations and warranties made by Company in this Agreement
are true and correct.

(b)

Performance

All of the covenants and obligations that Company and the Selling Shareholders
are required to perform or to comply with pursuant to this Agreement at or prior
to the Closing must have been performed and complied with in all material
respects.

(c)

Transaction Documents

This Agreement, the Company Documents, the Company Financial Statements and all
other documents necessary or reasonably required to consummate the Transaction,
all in form and substance reasonably satisfactory to Wind Works, will have been
executed and delivered to Wind Works.

(d)

Third Party Consents

Wind Works  will have received from the Company   duly executed copies of any
required  third-party consents, permits, authorizations and approvals of any
public, regulatory  or governmental body or authority or person or entity
contemplated by this Agreement (if any).  

 (e)

No Material Adverse Change

No Company Material Adverse Effect will have occurred since the date of this
Agreement.

(f)

No Action

(1)

No suit, action, or proceeding will be pending or threatened which would:

(2)

prevent the consummation of any of the transactions contemplated by this
Agreement; or

(3) cause the Transaction to be rescinded following consummation.

(g)

Delivery of Financial Statements

Company will have delivered to Wind Works the Company Financial Statements which
financial statements will include audited financial statements for Company’s two
fiscal years, and unaudited financials for the nine months ended September  30,
 2009 prepared in accordance with GAAP and audited by an independent auditor
registered with the Public Company Accounting Oversight Board in the United
States.

(h)

Due Diligence Review of Financial Statements

Wind Works and its accountants will be reasonably satisfied with their due
diligence investigation and review of the Company Financial Statements.

5.2

Conditions Precedent to Closing by Company

The obligation of Company and the Selling Shareholders to consummate the
Transaction is subject to the satisfaction or written waiver of the conditions
set forth below by a date mutually agreed upon by the parties.  The Closing of
the Transaction will be deemed to mean a waiver of all conditions to Closing.
 These conditions precedent are for the benefit of Company and the Selling
Shareholders and may be waived by Company and the Selling Shareholders in their
discretion.

(a)

Representations and Warranties

The representations and warranties of Wind Works set forth in this Agreement
will be true, correct and complete in all respects as of the Closing Date, as
though made on and as of the Closing Date and Wind Works will have delivered to
Company a certificate dated the Closing Date, to the effect that the
representations and warranties made by Wind Works in this Agreement are true and
correct.

(b)

Performance

All of the covenants and obligations that Wind Works are required to perform or
to comply with pursuant to this Agreement at or prior to the Closing must have
been performed and complied with in all material respects.  Wind Works must have
delivered each of the documents required to be delivered by it pursuant to this
Agreement.

(c)

Transaction Documents

This Agreement, the Wind Works Documents and all other documents necessary or
reasonably required to consummate the Transaction, all in form and substance
reasonably satisfactory to Company, will have been executed and delivered by
Wind Works.

(d)

Third Party Consents

Company will have received from Wind Works duly executed copies of any required
 third-party consents, permits, authorizations and approvals of any public,
regulatory (including the SEC) or governmental body or authority or person or
entity contemplated by this Agreement (if any), in the form and substance
reasonably satisfactory to Company.

(e)

No Material Adverse Change

No Wind Works Material Adverse Effect will have occurred since the date of this
Agreement.

(f)

No Action

No suit, action, or proceeding will be pending or threatened before any
governmental or regulatory authority wherein an unfavorable judgment, order,
decree, stipulation, injunction or charge would result in and/or:

                          (i)prevent the consummation of any of the transactions
contemplated by this Agreement;                        or                

(ii) cause the Transaction to be rescinded following consummation.

(g)

Public Market

On the Closing Date, the shares of Wind Works  will be quoted on the National
Association of Securities Dealers, Inc.’s OTC Bulletin Board.

(h)

Due Diligence Review of Financial Statements

Company and its accountants will be reasonably satisfied with their due
diligence investigation and review of the Wind Works Financial Statements, the
Wind Works SEC Documents, and the contents thereof, prepared in accordance with
GAAP.

(i)

Due Diligence Generally

Company will be reasonably satisfied with their due diligence investigation of
Wind Works that is reasonable and customary in a transaction of a similar nature
to that contemplated by the Transaction.

6.

ADDITIONAL COVENANTS OF THE PARTIES

6.1

Notification of Financial Liabilities

Company will immediately notify Wind Works  if Company receives any advice or
notification from its independent certified public accounts that Company has
used any improper accounting practice that would have the effect of not
reflecting or incorrectly reflecting in the books, records, and accounts of
Company, any properties, assets, Liabilities, revenues, or expenses.
Notwithstanding any statement to the contrary in this Agreement, this covenant
will survive Closing and continue in full force and effect.

6.2        Access and Investigation

Between the date of this Agreement and the Closing Date, Company, on the one
hand, and Wind Works, on the other hand, will, and will cause each of their
respective representatives to:

(1) afford the other and its representatives full and free access to its
personnel, properties, assets, contracts, books and records, and other documents
and data;

(2)furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and

(3)furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.

All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party.  Each party will instruct its auditors to co-operate with the other
party and its representatives in connection with such investigations.

6.3

Confidentiality

All information regarding the business of Company including, without limitation,
financial information that Company provides to Wind Works during the Wind Works
due diligence investigation of Company will be kept in strict confidence by Wind
Works and will not be used (except in connection with due diligence), dealt
with, exploited or commercialized by Wind Works or disclosed to any third party
(other than the Wind Works professional accounting and legal advisors) without
the prior written consent of Company.  If the Transaction contemplated by this
Agreement does not proceed for any reason, then upon receipt of a written
request from Company, Wind Works will immediately return to Company (or as
directed by Company) any information received regarding Company’s business.
 Likewise, all information regarding the business of Wind Works including,
without limitation, financial information that Wind Works provides to Company
during its due diligence investigation of Wind Works will be kept in strict
confidence by Company and will not be used (except in connection with due
diligence), dealt with, exploited or commercialized by Company or disclosed to
any third party (other than Company’s professional accounting and legal
advisors) without the prior written consent of Wind Works.  If the Transaction
contemplated by this Agreement does not proceed for any reason, then upon
receipt of a written request from Wind Works, Company will immediately return to
Wind Works (or as directed by Wind Works) any information received regarding
Wind Work’s business.

6.4

Notification

Between the date of this Agreement and the Closing Date, each of the parties to
this Agreement will promptly notify the other parties in writing if it becomes
aware of any fact or condition that causes or constitutes a material breach of
any of its representations and warranties as of the date of this Agreement, if
it becomes aware of the occurrence after the date of this Agreement of any fact
or condition that would cause or constitute a material breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition.  Should any such
fact or condition require any change in the Schedules relating to such party,
such party will promptly deliver to the other parties a supplement to the
Schedules specifying such change.  During the same period, each party will
promptly notify the other parties of the occurrence of any material breach of
any of its covenants in this Agreement or of the occurrence of any event that
may make the satisfaction of such conditions impossible or unlikely.

6.5

Exclusivity

Until such time, if any, as this Agreement is terminated pursuant to this
Agreement, Company and Wind Works will not, directly or indirectly, solicit,
initiate, entertain or accept any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to, or consider the merits of
any unsolicited inquiries or proposals from, any person or entity relating to
any transaction involving the sale of the business or assets (other than in the
ordinary course of business), or any of the capital stock of Company or Wind
Works, as applicable, or any merger, consolidation, business combination, or
similar transaction other than as contemplated by this Agreement.

6.6

Conduct of Company and Wind Works Business Prior to Closing

From the date of this Agreement to the Closing Date, and except to the extent
that Wind Works otherwise consents in writing, Company will operate its business
substantially as presently operated and only in the ordinary course and in
compliance with all applicable laws, and use its best efforts to preserve intact
its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it.  Likewise, from the
date of this Agreement to the Closing Date, and except to the extent that
Company otherwise consents in writing, Wind Works will operate its business
substantially as presently operated and only in the ordinary course and in
compliance with all applicable laws, and use its best efforts to preserve intact
its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it.

6.7

Certain Acts Prohibited – Company

Except as expressly contemplated by this Agreement or for purposes in
furtherance of this Agreement, between the date of this Agreement and the
Closing Date, Company will not, without the prior written consent of Wind Works:

(1)

amend its Articles of  Incorporation or other incorporation documents;

(2)

incur any liability or obligation other than in the ordinary course of business
or encumber or permit the encumbrance of any properties or assets of Company
except in the ordinary course of business;

(3)

dispose of or contract to dispose of any Company property or assets, including
the Intellectual Property Assets, except in the ordinary course of business
consistent with past practice;

(4)

issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of the Company Membership Interest, or any rights, warrants or options to
acquire, any such shares, voting securities or convertible securities;

(5)

declare, set aside or pay any dividends on, or make any other distributions in
respect of the Company Membership Interest, or

(6)

split, combine or reclassify any Company Membership Interest or issue or
authorize the issuance of any other securities in respect of, in lieu of or in
substitution for shares of Company Membership Interest; or

(7)

not materially increase benefits or compensation expenses of Company, other than
as contemplated by the terms of any employment agreement in existence on the
date of this Agreement, increase the cash compensation of any director,
executive officer or other key employee or pay any benefit or amount not
required by a plan or arrangement as in effect on the date of this Agreement to
any such person.

6.8

Certain Acts Prohibited – Wind Works

Except as expressly contemplated by this Agreement, between the date of this
Agreement and the Closing Date, Wind Works will not, without the prior written
consent of Company:

(1)

incur any liability or obligation or encumber or permit the encumbrance of any
properties or assets of Wind Works except in the ordinary course of business
consistent with past practice;

(2)

dispose of or contract to dispose of any Wind Works property or assets except in
the ordinary course of business consistent with past practice;

(3)

declare, set aside or pay any dividends on, or make any other distributions in
respect of the Wind Works Membership Interest; or

(4)

materially increase benefits or compensation expenses of Wind Works, increase
the cash compensation of any director, executive officer or other key employee
or pay any benefit or amount to any such person.

6.9

Public Announcements

Wind Works and Company each agree that they will not release or issue any
reports or statements or make any public announcements relating to this
Agreement or the Transaction contemplated herein without the prior written
consent of the other party, except as may be required by the disclosure
obligation imposed on Wind Works or Company or their respective affiliates under
rules or regulations of any stock exchange or laws of any jurisdiction.

7.

CLOSING

7.1

The Closing shall take place on the Closing Date at the offices of the lawyers
for Wind Works or at such other location as agreed to by the parties.  

7.2

Closing Deliveries of Company and the Selling Shareholders  

(1)

At Closing, Company and the Selling Shareholders will deliver or cause to be
delivered the following, fully executed and in the form and substance reasonably
satisfactory to Wind Works:

(2)

copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Company evidencing approval of this Agreement and the
Transaction;

(3)

if any of the Selling Shareholders appoint any person, by Company of attorney or
equivalent, to execute this Agreement or any other agreement, document,
instrument or certificate contemplated by this agreement, on behalf of the
Selling Shareholder, a valid and binding Company of attorney or equivalent from
such Selling Shareholder;

(4)

share certificates representing the Membership Interests as required by this
Agreement, if such have been issued;

(5)

certificates and other documents required by this Agreement;

(6)

the Company Documents, the Company Financial Statements and any other necessary
documents, each duly executed by Company, as required to give effect to the
Transaction;

(7)

a copy of all agreements for each development project included in this
transaction that shows Zero Emission People’s rights and ownership in these
projects; and

(8)

a certificate of an officer of Company, dated as of Closing, certifying that:

the  Company  Documents and any other necessary documents,  have been  duly
executed by the Company, as required to give effect to the Transaction




7.3

Closing Deliveries of Wind Works

At Closing, Wind Works will deliver or cause to be delivered the following,
fully executed and in the form and substance reasonably satisfactory to Company:

(1)

copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Wind Works evidencing approval of this Agreement and the
Transaction;

(2)

the share certificates representing the Wind Works Shares.

8.

POST CLOSING COVENANTS




Company and its shareholders agree and understand that the post closing
undertaking set forth herein is a material inducement for Wind Works to enter
into this transaction.  

9.

TERMINATION

9.1

Termination

This Agreement may be terminated at any time prior to the Closing Date
contemplated hereby by:

       (A)   mutual agreement of Wind Works and Company;

        (B) Wind Works, if there has been a material breach by Company or any of
the Selling Shareholders of any material representation, warranty, covenant or
agreement set forth in this Agreement on the part of Company or the Selling
Shareholders that is not cured, to the reasonable satisfaction of Wind Works,
within ten business days after notice of such breach is given by Wind Works
(except that no cure period will be provided for a breach by Company or the
Selling Shareholders that by its nature cannot be cured);

       (C) Company, if there has been a material breach by Wind Works of any
material representation, warranty, covenant or agreement set forth in this
Agreement on the part of Wind Works that is not cured by the breaching party, to
the reasonable satisfaction of Company, within ten business days after notice of
such breach is given by Company (except that no cure period will be provided for
a breach by Wind Works that by its nature cannot be cured); or

       (D) Wind Works or Company if any permanent injunction or other order of a
governmental entity of competent authority preventing the consummation of the
Transaction contemplated by this Agreement has become final and non-appealable.

9.2

Effect of Termination

In the event of the termination of this Agreement,  this Agreement will be of no
further force or effect, provided, however, that no termination of this
Agreement will relieve any party of liability for any breaches of this Agreement
that are based on a wrongful refusal or failure to perform any obligations.

10.

INDEMNIFICATION, REMEDIES, SURVIVAL

10.1

Certain Definitions

For the purposes of this Article 10 the terms “Loss” and “Losses” mean any and
all demands, claims, actions or causes of action, assessments, losses, damages,
Liabilities, costs, and expenses, including without limitation, interest,
penalties, fines and reasonable attorneys, accountants and other professional
fees and expenses, but excluding any indirect, consequential or punitive damages
suffered by Wind Works or Company including damages for lost profits or lost
business opportunities.

10.2

Agreement of Company and Shareholders to Indemnify

Company and Shareholders  will indemnify, defend, and hold harmless, to the full
extent of the law, Wind Works, its officers,  directors and its shareholders
from, against, and in respect of any and all Losses asserted against, relating
to, imposed upon, or incurred by Wind Works and its shareholders by reason of,
resulting from, based upon or arising out of:

(A)

the breach by Company of any representation or warranty of Company contained in
or made pursuant to this Agreement, any Company Document or any certificate or
other instrument delivered pursuant to this Agreement; or

(B)

the breach or partial breach by Company of any covenant or agreement of Company
made in or pursuant to this Agreement, any Company Document or any certificate
or other instrument delivered pursuant to this Agreement.

10.3

Agreement of the Selling Shareholders to Indemnify and Right of Set-Off

The Selling Shareholders will indemnify, defend, and hold harmless, to the full
extent of the law, Wind Works and its shareholders from, against, and in respect
of any and all Losses asserted against, relating to, imposed upon, or incurred
by Wind Works and its shareholders by reason of, resulting from, based upon or
arising out of:

(A)

any breach by the Selling Shareholders  of this Agreement; or

(B)

any misstatement, misrepresentation or breach of the representations and
warranties made by the Selling Shareholders contained in or made pursuant to the
Questionnaires executed by each Selling Shareholder as part of the share
exchange procedure detailed in  this Agreement.

(C)

to the extent of any breach of the warranties and representations contained
herein and by way of inclusion and not exclusion,  until such matter is
resolved,   Wind Works shall not be required to issue to the Selling
Shareholders any shares that remain issuable.

Notwithstanding the foregoing,  in the event that it is determined that there is
no liability or case of action for breach,  then in that event the full Common
Stock will be delivered to the Selling Shareholders as set forth in this
Agreement.  

(D)

if following issuance of the Wind Works shares of Membership Interest it is
determined that there is a breach of this agreement,  in addition to other
remedies set forth herein,  Wind Works may instruct the Company’s transfer agent
to place a stop transfer legend or notice on the Membership Interest.  No bond
or other security shall be required for the placement of a stop transfer order.

10.4

Agreement of Wind Works to Indemnify

Wind Works will indemnify, defend, and hold harmless, to the full extent of the
law, Company and the Selling Shareholders from, against, for, and in respect of
any and all Losses asserted against, relating to, imposed upon, or incurred by
Company and the Selling Shareholders by reason of, resulting from, based upon or
arising out of:

(A) the breach by Wind Works of any representation or warranty of Wind Works
contained in or made pursuant to this Agreement, any Wind Works Document or any
certificate or other instrument delivered pursuant to this Agreement; or

(B) the breach or partial breach by Wind Works of any covenant or agreement of
Wind Works made in or pursuant to this Agreement, any Wind Works Document or any
certificate or other instrument delivered pursuant to this Agreement.

11.

MISCELLANEOUS PROVISIONS

11.1

Effectiveness of Representations; Survival

Each party is entitled to rely on the representations, warranties and agreements
of each of the other parties and all such representation, warranties and
agreement will be effective regardless of any investigation that any party has
undertaken or failed to undertake.  Unless otherwise stated in this Agreement,
and except for instances of fraud, the representations, warranties and
agreements will survive the Closing Date and continue in full force and effect
until three (3) years after the Closing Date.

11.2

Further Assurances

Each of the parties hereto will co-operate with the others and execute and
deliver to the other parties hereto such other instruments and documents and
take such other actions as may be reasonably requested from time to time by any
other party hereto as necessary to carry out, evidence, and confirm the intended
purposes of this Agreement.

11.3

Amendment

This Agreement may not be amended except by an instrument in writing signed by
each of the parties.

11.4

Expenses

Each party will bear their own  costs incurred in connection with the
preparation, execution and performance of this Agreement and the Transaction
contemplated hereby.  

11.5

Entire Agreement

This Agreement, the schedules attached hereto and the other documents in
connection with this transaction contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
arrangements and understandings, both written and oral, expressed or implied,
with respect thereto.  Any preceding correspondence or offers are expressly
superseded and terminated by this Agreement.

11.6

Notices

All notices and other communications required or permitted under this Agreement
must be in writing and will be deemed given if sent by personal delivery, faxed
with electronic confirmation of delivery, internationally-recognized express
courier or registered or certified mail (return receipt requested), postage
prepaid, to the parties at their then place of business or residence.  Each
party undertakes to provide each of the other parties notice of any address.  

All such notices and other communications will be deemed to have been received:

in the case of personal delivery, on the date of such delivery;

in the case of a fax or electronic mail, on the date of such delivery;

in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and

in the case of mailing, on the fifth business day following mailing.

11.8

Headings

The headings contained in this Agreement are for convenience purposes only and
will not affect in any way the meaning or interpretation of this Agreement.

11.9

Benefits

This Agreement is and will only be construed as for the benefit of or
enforceable by those persons party to this Agreement.

11.10

Assignment

This Agreement  may not be assigned (except by operation of law) by any party
without the consent of the other parties.

11.11

Governing Law

This Agreement will be governed by and construed in accordance with the laws of
the State of Nevada applicable to contracts made and to be performed therein.

12.

Construction

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rule of strict construction
will be applied against any party.

13.

Gender

All references to any party will be read with such changes in number and gender
as the context or reference requires.

14.

Business Days

If the last or appointed day for the taking of any action required or the
expiration of any rights granted herein shall be a Saturday, Sunday or a legal
holiday in the State of Nevada,  then such action may be taken or right may be
exercised on the next succeeding day which is not a Saturday, Sunday or such a
legal holiday.

15.

Counterparts

This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

16.

Fax Execution

This Agreement may be executed by delivery of executed signature pages by fax
and such fax execution will be effective for all purposes.





- 2 -




IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

Wind Works Power Corp.  



By:


Name: Cam Birge


Chief Financial Officer

Wind Works Power Corp.  



By:


Name: Greg Wilson


Director




Zero Emission People,  LLC

By:

___________________________

Name

Its:




Selling Shareholders

____________________




______________________




______________________




______________________









